Citation Nr: 0206042	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture, L-2, currently evaluated as 10 percent 
disabling.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION
 
The veteran served on active duty for training from March to 
September 1963 and for several shorter periods in June 1965, 
July to August 1965, July 1967, and June 1968.

The Board notes the veteran's contention that the agency of 
original jurisdiction should adjudicate a claim for service 
connection for an acquired psychiatric disorder.  No claim 
has been submitted with regard to this issue prior to the 
assertion in Appellant's Brief dated in May 2002.  
Furthermore, the appellant makes no evidentiary assertion 
that the veteran was diagnosed or treated for any psychiatric 
disorders in service.  The Board will therefore proceed to 
the issues on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service connected residuals of a 
compression fracture, L-2, are manifested by slight 
limitation on motion.

4.  The veteran is not unemployable due to the only service-
connected disability, the residuals of a compression 
fracture, L-2.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a compression fracture, L-2, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.10, 4.71a, Diagnostic 
Code 5285, 5292, 5295 (2001).

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pivotal issue in this matter is whether the veteran's 
disability of degenerative changes from L3 of the lumbar 
spine to S1 is secondarily connected to or aggravated by his 
service-connected disability, residuals of a compression 
fracture at L2.

The veteran, in his May 2002 Appellant's Brief, contends that 
the March 1998 VA physical examination did not address 
whether it was at least as likely as not that the compression 
fracture was prodromal or aggravating the lumbar spine at L3-
S1.  Citing Arthritis and Allied Conditions, 8th Edition, he 
claims that trauma could not be disassociated with subsequent 
damage to osteotic processes.  The veteran further contends 
that since the March 1998 VA examination and the January 1983 
psychiatric testing acknowledge a relationship between the 
veteran's psychological stress and his physical symptoms, a 
new VA examination is needed to consider psychological 
overlay with the service-connected back disorder.




A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The July 1997 statement of the case (SOC) advises the veteran 
of the rating criteria used to evaluate the service connected 
residuals of a compression fracture, L2, and explains the 
particulars of why the disability did not warrant an 
evaluation in excess of 10 percent.  This was further 
explained in subsequent supplemental SOCs.  The December 1997 
rating decision provides the veteran with the rating criteria 
for individual unemployability and explains why the veteran's 
circumstances do not meet the applicable criteria.  
Subsequent supplemental SOCs further elaborated on the 
reasons for denial.  The veteran did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claims.  Nor did he refer to any other 
records that could substantiate his claim that are not 
already in the file.  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot.  The VA afforded the veteran  two thorough 
VA examinations.  The veteran's contention that the March 
1998 VA examiner did not adequately address any prodromal or 
aggravating relationship between the veteran's service 
connected L2 compression fracture and the degenerative 
changes in L3-S1 is unfounded.  The examiner addressed the 
causal relationship directly, concluding that degenerative 
changes would probably have occurred absent the fracture at 
L2; the L2 fracture was unrelated to the degenerative 
changes, and that the degenerative changes were not related 
to service.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

The veteran's service-connected residuals of a compression 
fracture, L-2, were evaluated under 38 C.F.R. 4.71a, 
Diagnostic Code 5285 (2001).

Under Diagnostic Code 5285, residuals of a fracture of  
vertebra are to be rated 60 percent when there is no cord 
involvement but there is abnormal mobility requiring a neck 
brace (jury mast); in other cases the condition is to be 
rated in
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation; moderate 
limitation warrants a 20 percent evaluation; and severe 
limitation warrants a 40 evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (2001).

Under Diagnostic Code 5295, lumbosacral strain with slight 
subjective symptoms only, warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  The 
rating criteria provide for a 20 percent evaluation under 
Code 5295 where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion.  Where there is 
listing of the spine to one side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.  38 C.F.R. Part 4, Diagnostic 
Code 5295.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  Before a total 
rating based upon individual unemployability may be granted, 
there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

When the veteran has not met the percentage requirements set 
out in 38 C.F.R. § 4.16(a), a claim for a total disability 
rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2001).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

C.  Factual Background

Service connection is currently in effect for residuals of a 
compression fracture, L-2.  Historically, service connection 
for residuals, compression fracture, L2, was granted and 
initially rated at 10 percent by rating decision dated in 
November 1980.  K.P. outpatient records and Oregon workmen's 
compensation records indicate that the veteran suffered a 
second injury to his back in March 1980, which was diagnosed 
at various times as low back-muscle spasm secondary to 
degenerative joint disease (DJD), low back strain, back pain 
secondary to traumatic DJD, and lumbosacral strain 
radiculopathy on the right.  Myelograms of the lumbar spine 
from June 1981 and March 1982, as well as a CT scan, lumbar 
spine, from June 1981 were all interpreted to be normal.  VA 
outpatient records from September 1982 to October 1996 
reflect that the veteran sought treatment for numerous 
complaints, including lumbosacral and sacroiliac strain.  A 
November 1996 VA examination shows the following pertinent 
diagnoses: (1) status post fracture L2, (2) degenerative disc 
disease, L3-4, L4-5, (3) herniated nucleus pulpous central 
L5-4, L5-5.

A review of the record indicates that the veteran underwent a 
thorough VA physical examination in March 1998.  Results of 
the examination show that the veteran's muscle condition was 
average for his size and age; his weight was normal.  He was 
limping with both legs, and related it, in part,  to pain 
from his low back.  He was able to rise on both toes and 
heels.  He could flex forward and reach to the knees.  
Percussion of the flexed spine gave him pain at L5.  Range of 
motion in the spine allowed 15 degrees flexion, 10 degrees 
extension, 20 degrees rotation both to the right and left, 
and 10 degrees lateral bending both to the right and left.  
Moderate tenderness was noted at L1 and L5.  The alignment of 
the spine was adequate.  There was no kyphos.  Reflexes were 
normal at the knees and ankles.  Extensor muscles and 
sensation were normal at the lower legs and feet.  Straight 
leg raising was limited to 60 degrees bilaterally by low back 
pain, which was not increased with dorsiflexion of the foot.  
A 1996 CT scan was interpreted to show a mild L2 compression 
fracture, healed.  No reference was made to any disc changes 
around L2.  Beginning at L3-4 and going down to L5-S1, disc 
degeneration was noted at all levels.

The diagnoses were as follows:

1) A mild compression fracture at L2 by history- the back has 
had chronic pain ever since that has been "rather 
bothersome" at the mid-back and severe at the low back.  
Continued symptoms in these areas are diagnosed as chronic 
muscular strain superimposed degenerative instability.  
Lumbar nerve roots are probably okay.

2)  Orthopedic symptoms are probably very severely increased 
by chronic tension and/or depression.

The examining physician opined that the degenerative changes 
are distal, i.e. remote; farther from any point of reference 
(Dorland's Illustrated Medical Dictionary, 29th Edition) to 
L3 vertebra.  The joints adjacent to the fracture area (L2) 
have been interpreted as normal by Radiology.  The 
degenerative changes that are rather remote from the fracture 
probably would have developed even without the fracture 
problem.  The examiner opined that the degenerative changes 
between L3 and S1 probably were not caused by or worsened by 
the fracture and they were probably not caused by or worsened 
by military service.  The examiner further opined that 60 
percent of the veteran's present symptoms could be explained 
by objective problems and 40 percent of his present pain 
represented worsening of back pain due to such factors as 
chronic tension and/or depression.

D.  Analysis
  
The Board finds that the veteran's service connected 
residuals of a compression fracture, L2, are appropriately 
evaluated at 10 percent under Diagnostic Code 5292.  Although 
the veteran's range of motion might be characterized as 
severe under Diagnostic Code 5295, the continued symptoms in 
his lower back are not attributable to the service connected 
residuals of a healed compression fracture at L2.  The 
examiner noted that the joints adjacent to the fracture area 
were interpreted to be normal by radiologists, i.e., no 
degenerative changes.  In contrast, the 1996 CT scan was 
interpreted to show disc degeneration at all levels beginning 
at L3-4 to L5-S1.  The examining physician described the 
degenerative changes as "rather remote" from the fracture 
site, L2, and opined that the changes would have developed 
even if the veteran had never sustained fracture.  The March 
1998 VA examining physician diagnosed the continuing symptoms 
in the low back as chronic muscular strain superimposed 
degenerative instability.

The degree of symptoms attributable to the veteran's service 
connected residuals, compression fracture at L2, is further 
reduced by the March 1998 VA examiner's estimate that only 60 
percent of the veteran's symptoms were due to objective 
findings, while 40 percent were due to subjective complaints, 
driven by such factors as chronic tension and depression.  
The examining physician's 60/40 split of objective findings 
versus subjective factors is bolstered by other reports on 
file.  In this regard, the November 1996 physical examination 
report from the Social Security Adminstration (SSA) files, 
written by Dr. K.C., states, "It is noted the claimant 
avoided eye contact during the examination and questioning.  
The claimant's effort is extremely poor, at best, constantly 
needing prompting and repetitive questions in order to do 
something.  This severely limited the physical exam."  Dr. C 
concluded that overall, the subjective complaints far 
outweigh objective findings.  Also noteworthy are the 
comments of the February 1997 VA examiner, who opined that 
the primary cause of the veteran's low back pain and loss of 
range of motion was his herniated discs.

The Court has held that a lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Contrary to the veteran's contentions that the 
symptoms of his service connected residuals of a compression 
fracture, L2, should be evaluated at greater than 10 percent, 
the medical evidence demonstrates that his symptomatology is 
attributable to non-service connected degenerative changes 
and herniated discs. The Board further finds that the current 
10 percent evaluation contemplates the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2001) with respect to functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). Also, a demonstrable 
deformity of the L2 vertebral body such as to warrant an 
additional 10 percent evaluation is not shown. Accordingly, 
the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent evaluation for residuals 
of a compression fracture, L2.

The schedular criteria for assignment of a total disability 
rating on individual unemployability are not met, since the 
veteran's is currently service connected for 
residuals of a compression fracture, L2, currently at 10 
percent.  Turning now to subjective factors that the 
objective rating does not consider, the Board finds that no 
such factors have been presented.  The veteran has testified 
that he was removed from work because of his back and could 
not find work because of his back (T. at pp. 5-6).  The 
medical history from Dr. C's November 1996 examination report 
from SSA, disclosed that the veteran earned a four-year 
college degree in agricultural education in addition to a 
degree in horticulture.  The report also discloses that the 
veteran worked for nine years after earning his degree(s) and 
was able to perform his job without difficulty and without 
regularly missing work.  The veteran submitted a copy of his 
Civil Rights Division Complaint of Unlawful Practice dated in 
August 1996, which alleges that he was fired in retaliation 
for asserting workmen's compensation and disability claims.  
While the veteran's back problems are tangentially related to 
his civil rights claim, the allegations focus on illegal 
retaliation for exercising his right to certain entitlements.  
The complaint does not allege, nor does it demonstrate the 
veteran's was unable to function in his previous position due 
to the service-connected disability. In summary, the evidence 
fails to show exceptional circumstances that make use of the 
schedular criteria inadequate.  Accordingly, the Board finds 
the veteran has failed to meet the criteria for total 
disability rating based upon individual unemployability.


ORDER

An increased rating for residuals of a compression fracture, 
L-2, currently evaluated as 10 percent disabling, is denied.

A total rating based on individual unemployability is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

